Citation Nr: 1647375	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the severance of service connection for the cause of the Veteran's death was proper. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The case was previously before the Board March 2011, when it was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The evidence clearly and unmistakably establishes that the December 2003 rating decision which granted service connection for cause of the Veteran's death was improper.  The diagnosis upon which service connection was predicated was clearly erroneous. 

2.  The Veteran died in December 2003.  The amended death certified concluded the Veteran's cause of death was squamous cell carcinoma of tonsil. 

CONCLUSION OF LAW

The severance of service connection for cause of the Veteran's death was proper.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. § 3.105 (d), 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Board notes the appellant submitted a June 2013 statement indicating that the outstanding records from Dr. C.R. needed to be obtained.  The appellant submitted an August 2001 Authorization for Release of Information form for Dr. C.R.  In January 2002 a letter was sent to Dr. C.R. requesting the outstanding records, Dr. C.R. did not respond.  In June 2013 the RO sent appellant a letter stating in order to obtain the outstanding records for Dr. C.R. she needed to complete and return the attached Authorization for Release of Information form.  The letter informed the appellant that if she did not respond within 30 days her claim would be adjudicated without the records.  To date the appellant has not returned the Authorization for Release of Information form.    

Thus, with respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Certain procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The claimant must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105 (d).  The claimant may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105 (i).

Subject to the limitations contained in 38 C.F.R. § 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  38 C.F.R. § 3.105 (d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105 (b) do not apply, as service connection was in effect since 2003, or less than 10 years.  See also 38 C.F.R. § 3.957. 

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE).  Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability was incurred in or aggravated by active service; and was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or must be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service-connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Board notes that if a Veteran was exposed to an herbicide agent during active service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  The veteran has been diagnosed with diabetes mellitus, type II, which is enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id.  In addition to the presumptive criteria, the appellant may establish service connection based on exposure to herbicide with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

III.  Analysis 

In a December 2003 rating decision, the RO granted service connection for cause of the Veteran's death.  The RO noted the Veteran was presumed exposed to herbicides due to his service in Vietnam.  The RO granted service connection for cause of the Veteran's death due to the presumption of service connection based on exposure to herbicides for certain conditions including cancer of the larynx.  Thus, as the Veteran's primary cause of death was listed as cancer of the larynx service connection for cause of the Veteran's death was granted.  

Based on a review of the evidence of record the Board finds that severance of service connection for cause of the Veteran's death is proper.

In an August 2007 rating decision, the RO proposed to sever the award of service connection for cause of the Veteran's death based upon clear and unmistakable error.  The RO noted the Veteran's death certificate erroneously listed carcinoma of the larynx as his cause of death.  The Veteran had never been treated for, or diagnosed with, carcinoma of the larynx.  Service connection for cause of the Veteran's death was severed in a June 2008 rating decision effective October 1, 2008.

As a preliminary matter the Board notes in this case, the appellant was afforded the appropriate due process.  A rating decision was issued in August 2007 that proposed to sever service connection for cause of the Veteran's death, setting forth the detailed reasons for the proposal.  The appellant was notified of this determination and her right to present additional evidence or request a hearing in an August 2007 letter.  The appellant was afforded a RO hearing in May 2008.  The June 2008 rating decision was issued and effective more than 60 days thereafter, and explained the reasons for finalizing the severance of service connection for the cause of the Veteran's death.

A review of the Veteran's private treatment records noted treatment for leukemia.  A February 2000 private treatment record noted the Veteran was missing chromosome 7 and noted that this abnormality was associated with leukemia.  An April 2000 private treatment record noted the Veteran had acute myeloid leukemia which was in remission.  Additionally, the appellant submitted a September 2009 statement which included what she purported to be the Veteran's private doctor's handwritten notes.  The appellant stated that this handwritten note stated that the Veteran was missing chromosome 7 because it had been chemically eaten away by a "foreign agent."  The handwritten note that accompanied the appellant's statement contained the letters "AML" the abbreviation for acute myeloid leukemia and noted "monosomy 7 missing Chromosome 7s."  The note is not signed and does not contain any notation regarding the Veteran's chromosome being missing due to a foreign agent.  

The Veteran's VA treatment records contain several notations of treatment for carcinoma of the tonsil.  A January 2003 treatment record noted that the Veteran had "SCCA right tonsil invading soft palate."  In an August 2003 VA Treatment record it was noted that the Veteran was receiving chemotherapy for a tumor on his right tonsil.  A diagnosis of squamous cell carcinoma of the right tonsil was noted.  The Veteran's VA treatment records did not include notation of treatment for, or a diagnosis of, carcinoma of the larynx.  

The Board acknowledges the appellant's contention that several different VA doctors told the Veteran that Agent Orange caused his condition.  However, the Veteran's VA treatment records do not contain a notation of nexus between the Veteran's carcinoma of tonsil and Agent Orange exposure.  

The RO obtained a June 2008 VA opinion to determine the Veteran's primary cause of death.  The opinion provider stated there was clear and convincing evidence that the Veteran's cause of death was the result of carcinoma of the tonsil and not of the larynx.  The opinion provider noted a January 2003 VA treatment record noted a diagnosis of carcinoma of the tonsil and noted the Veteran's larynx was clear.  The opinion provider found "it is less likely than not that carcinoma of the larynx was ever present.  From my review of [VA treatment records], there is no evidence that the [V]eteran's carcinoma of the tonsil metastasized to the larynx..."  The opinion provider also spoke with Dr. N.P., who provided the original death certificate.  Dr. N.P. indicated the case of death was determined by history provided by the Veteran's family and that it was not clear if he reviewed VA treatment records prior to making his original finding on cause of death.  Dr. N.P. offered to review the Veteran's VA treatment records and provide an amended death certificate.  The opinion provider concluded that the diagnosis of carcinoma of the larynx on the Veteran's death certificate was likely in error.  The Board finds the June 2008 VA opinion highly probative as the opinion provider reviewed the Veteran's medical records and provided a thorough rationale for his conclusion.  

As noted above, the Veteran's original death certificate listed his cause of death as carcinoma of the larynx.  The medical examiner submitted a report noting a history of leukemia and carcinoma of the larynx with metastasis that was treated with chemotherapy and radiation.  The medical examiner noted the Veteran's cause of death to be carcinoma of the larynx.  

Dr. N.P. provided an additional medical examination report following his review of the Veteran's medical treatment.  Dr. N.P. noted a history of acute myelogenous leukemia status post bone marrow transplant and squamous cell carcinoma of the right tonsil.  Dr. N.P. found that the previous history provided by the Veteran's family to the forensic death investigator of carcinoma of larynx erroneous.  Dr. N.P. concluded the cause of death was squamous cell carcinoma of tonsil and history of leukemia.  The Veteran's claim was most recently remanded in March 2011 in order to obtain an additional opinion and amended death certificate from Dr. N.P.  The Medical examiner's office submitted an April 2016 letter indicating that the Veteran's medical records were reviewed again and an amended death certificate was issued which listed the Veteran's cause of death as squamous cell carcinoma of tonsil.  

The Board affords the original death certificate and examination report submitted by Dr. N.P. little probative value.  The original medical examination report notes the Veteran had carcinoma of the larynx with metastasis which was treated with chemotherapy and radiation.  However, the Veteran's VA treatment records do not contain notation of diagnosis of, or treatment for, carcinoma of the larynx.  The Veteran's VA treatment records do note his carcinoma of the tonsil was treated with chemotherapy and radiation therapy, but there is no mention of carcinoma of the larynx.  The Board finds Dr. N.P.'s most recent medical examination report and the amended death certificate more probative as Dr. N.P. clearly indicated that he reviewed the Veteran's treatment records and provided a factually accurate rationale.  Thus, the amended death certificate and associated medical examination report outweighs the original death certificate and medical examination report prepared by Dr. N.P

The only other evidence of record that supports a diagnosis of carcinoma of the larynx comes from the appellant's lay statements.  The appellant testified at her June 2008 RO hearing that the Veteran's carcinoma of the tonsils had resolved in November 2003 and that she believed that the Veteran's upcoming appointment at the VA medical center was for the purpose of informing the Veteran that his cancer had returned.  Lay person are competent to testify to things of which they have firsthand knowledge.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The appellant does not have firsthand knowledge of whether the VA treatment provider was prepared to diagnose the Veteran with carcinoma of the larynx at his upcoming December 2003 VA appointment.  Specifically, a November 2003 VA treatment record noted the Veteran's upcoming appointment was scheduled for blood work and a CT scan of the Veteran's neck and head following the Veteran's complaint of difficulty swallowing.  The November 2003 VA treatment record does not indicate that the VA treatment provider was prepared to diagnosis the Veteran with anything prior to completing the scheduled CT scans and blood work.  As such, the appellant's lay statements as to the Veteran's future diagnosis of carcinoma of the larynx are not probative evidence in favor of her claim.  

Additionally, the appellant has contended that regardless of diagnosis the Veteran's death was etiologically related to his in-service Agent Orange exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (the cause of the Veteran's death) falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  While the appellant is competent to describe the Veteran's symptoms prior to his death, the Board accords her statements regarding the etiology of his cause of death less probative value as she is not competent to opine on such complex medical questions.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Moreover, the Board notes the appellant submitted a medical article from the online encyclopedia of surgery which defines pharyngectomy, a procedure used to treat cancers of the pharynx or larynx.  The Board notes a January 2003 VA treatment record noted a VA treatment provider recommended a partial pharygectomy to treat his carcinoma of the tonsil.  However, the Veteran elected to forego the procedure and try chemotherapy first.  The Board notes this procedure was specifically recommended for treatment of the Veteran's carcinoma of the tonsil and not larynx.  Thus, the Board finds this article has little probative value as it does not reference the Veteran or his treatment specifically.  

Therefore, the Board finds the probative evidence of record, the June 2008 VA opinion, amended medical examination report, and amended death certificate, outweigh the original death certificate, original examination report, and the appellant's lay statements, in establishing that the Veteran's primary cause of death was not carcinoma of the larynx.  The initial award of service connection was based on a diagnosis which was clearly erroneous.  Therefore, the appellant is not entitled to presumptive service connection based on herbicide exposure and severance of service connection was proper.  

While, the appellant is not entitled to service connection for cause of death due to the presumptive condition of carcinoma of the larynx the appellant has alleged other theories on which she is entitled service connection for cause of the Veteran's death. 

The Board notes the appellant's contention that acute myeloid leukemia, which Dr. N.P. also listed as a cause of death in his medical examination report, is known to be caused by Agent Orange and therefore service connection for cause of the Veteran's death is warranted.  As noted above if a veteran was exposed to an herbicide agent during active service, certain disabilities shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  However, acute myeloid leukemia is not on the list of presumptive conditions associated with Agent Orange exposure.  38 C.F.R. § 3.309 (e).  Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The evidence of record is negative for any competent medical evidence that the Veteran's acute myeloid leukemia was etiologically related to his active service.  In this regard, the Veteran's service treatment records (STRs) are negative for complaints, symptoms, treatment or diagnosis of acute myeloid leukemia.  Post-service medical records reflect that he was diagnosed with leukemia in April 2000 approximately 30 years after separation.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, the post-service medical records do not link the Veteran's leukemia to his active duty. 

In fact, the record is entirely negative for any evidence that the Veteran's acute myeloid leukemia was related to herbicide exposure, whether during or after active duty, with the exception of the appellant's statements, which as noted above, are not competent medical evidence.  Additionally, the Board notes the Veteran had previously filed a claim for service connection for acute myelogenous leukemia due to Agent Orange exposure which was denied by a March 2002 rating decision.  

Therefore, the Board finds the Veteran's leukemia is not etiologically related to his active service, to include herbicide exposure, and therefore service connection cause of death due to leukemia is not warranted.  

The Board acknowledges the appellant's contention that the Veteran's chromosome 7 was chemically eaten away by a foreign agent.  However, the medical evidence of record indicates that the Veteran's chromosome 7 was missing due to his acute myeloid leukemia.  As acute myeloid leukemia is not a condition for which presumptive service connection is granted on the basis of herbicide exposure, the Board finds, the Veteran's condition resulting in missing chromosome 7 is not the primary cause of his death, and therefore, is not a basis on which to grant service connection for cause of the Veteran's death.  

Moreover, the Board notes the appellant would not be entitled to service connection for cause of the Veteran's death, with his primary cause of death being carcinoma of the tonsils.  As a preliminary matter, the Board notes the Veteran had previously filed a claim for service connection for carcinoma of the tonsils due to Agent Orange exposure which was denied by a July 2003 rating decision.  

As noted above presumptive service connection may be granted for certain conditions when the Veteran was been exposed to herbicides.  Carcinoma of the tonsils is not a listed condition.  

The evidence of record is negative for any competent medical evidence that the Veteran's carcinoma of the tonsils was etiologically related to his active service.  In this regard, the Veteran's STRs are negative for complaints, symptoms, treatment or diagnosis of carcinoma of the tonsils.  Post-service medical records reflect that he was diagnosed with carcinoma of the tonsils in January 2003, approximately 30 years after separation.  See Maxson, supra.  However, the post-service medical records do not link the Veteran's carcinoma of the tonsils to active duty or his service-connected disability. 

In fact, the record is entirely negative for any evidence that the Veteran's carcinoma of the tonsils was related to herbicide exposure, whether during or after active duty, with the exception of the appellant's statements, which as noted above, are not competent medical evidence.  

Therefore, the Board finds the Veteran's primary cause of death, carcinoma of the tonsils, is not etiologically related to his active service, to include herbicide exposure.  

Thus, the Board finds the December 2003 rating decision contained clear and unmistakable error because it granted service connection for cause of death based on the factually inaccurate original death certificate which listed the primary cause of death as carcinoma of the larynx.  Moreover, the Board finds the conditions which the amended medical examination report listed as his primary cause of death, carcinoma of the tonsils, and leukemia, are not etiologically related to his active service, to include herbicide exposure, therefore, service connection for the cause of death based on carcinoma of the tonsils and leukemia would not be warranted. 

Thus, based on the competent and probative evidence of record, the Board finds that severance of service connection for cause of the Veteran's death was proper.  The preponderance of the evidence is against the appellant's claim and, as such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Severance of service connection for the cause of the Veteran's death was proper. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


